UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8052


ASKIA MUHAMMAD MCALISTER,

                Petitioner – Appellant,

          v.

S. THOMAS, Superintendent,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02008-FL)


Submitted:   April 22, 2010                 Decided:    April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Askia Muhammad McAlister,      Appellant Pro Se.         Clarence Joe
DelForge, III, Assistant       Attorney General,       Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Askia Muhammad McAlister seeks to appeal the district

court’s     order     denying    relief       on    his    28    U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent      “a   substantial         showing          of    the    denial       of      a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)         (2006).            A

prisoner        satisfies       this        standard       by        demonstrating            that

reasonable       jurists      would     find       that    any        assessment         of     the

constitutional        claims    by     the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court     is    likewise      debatable.            See     Miller-El         v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently     reviewed          the    record      and    conclude          that

McAlister has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense       with    oral     argument       because          the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                              2